429 F.2d 430
UNITED STATES of America, Plaintiff and Appellee,v.Joseph Harold JOHNSON, etc., Robert Earl Nelson, etc., Carole Jean Crawford, etc., Joan Johnson, etc., and Iris Russell, etc., Appellants.
No. 25635.
No. 25636.
Nos. 25692-25694.
United States Court of Appeals, Ninth Circuit.
September 4, 1970.

Appeal from the United States District Court for the District of Alaska; James A. von der Heydt, Judge.
Robert H. Wagstaff (argued), Anchorage, Alaska, for appellants.
A. Lee Petersen (argued), Asst. U.S. Atty., Douglas B. Baily, U. S. Atty., Anchorage, Alaska, for appellee.
Before CHAMBERS, HAMLEY and KILKENNY, Circuit Judges.
PER CURIAM:


1
This conspiracy conviction on a Mann Act charge requires that a trier of fact must conclude that a great list of telephone calls made among the defendants were in furtherance of the alleged conspiracy.


2
It might be our guess that the calls were just that, but that is too weak to sustain a vital link in the proof.


3
As a result of our determination, it is directed that the two defendants remaining incarcerated should be released now on their own recognizance.


4
The judgments of conviction are reversed.